DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Jack fails to disclose wherein the processor is operable to automatically determine the thickness at the plurality of locations on the test object without use of a calibration block.
Examiner respectfully disagrees. In the entire publication, Jack didn’t mention a calibration block is required for Jack’s ultrasonic testing system to operate normally, therefore a calibration block is not needed in Jack’s ultrasonic testing system.
Regarding Applicant’s argument that Jack fails to disclose wherein the ultrasonic transducer operates at a frequency between about 5 MHz and about 15 MHz.
Examiner respectfully disagrees. Jack teaches a signal with frequency of 10 MHz, and 10 MHz is between 5 MHz and 15MHz, therefore Jack teaches wherein the ultrasonic transducer operates at a frequency between about 5 MHz and about 15 MHz (Paragraph 74).
Regarding Applicant’s argument that Troy fails to disclose wherein the ultrasonic transducer is coupled to an offset ultrasonic probe.
Newly found reference Isobe et al. (U.S. Publication No. 20100251822) teaches the offset probe is an ultrasonic offset probe (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use ultrasonic distance measuring sensor in Jack’s ultrasonic inspection system because ultrasonic distance measuring sensors are not susceptible to light interference.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jack et al. (U.S. Publication No. 20150377839).
Regarding claim 1, Jack teaches a system for non-destructive testing of curved test objects, comprising: an ultrasonic transducer (Fig.1, 106) in communication with a processor (Fig.1, 100) and a display means (Fig.1, 104); wherein the ultrasonic transducer is not disposed within an immersion tank (As shown in Fig.1); wherein the ultrasonic transducer is operable to emit ultrasonic waves into and receive ultrasonic waves from a test object to produce scan data (Paragraph 50); wherein the surface of the test object is not substantially planar; wherein the test object has a first curvature along a first direction and a second curvature along a second direction (Paragraphs 20 and 119); and wherein, based on the scan data, the processor is operable to determine a thickness of the test object at a plurality of locations on the test object (Paragraphs 16 and 55); and wherein the processor is operable to automatically determine the thickness at the plurality of locations on the test object without use of a calibration block (Paragraph 16).
Regarding claim 3, Jack teaches wherein the ultrasonic transducer operates at a frequency between about 5 MHz and about 15 MHz (Paragraph 74).
Regarding claim 5, Jack teaches wherein the processor is further operable to determine the thickness of one or more individual layers within the test object (Paragraph 55).
Regarding claim 6, Jack teaches wherein the processor is further operable to determine a number of plies present at a plurality of locations on the test object (Paragraph 16).
Regarding claim 7, Jack teaches wherein the first curvature and/or the second curvature spatially vary along the surface of the test object (Paragraphs 20 and 119).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jack et al. (U.S. Publication No. 20150377839) in view of Gammell (U.S. Patent No. 5088327).
Regarding claim 4, Jack teaches all the features of claim 1 as outlined above, Jack is silent about wherein the ultrasonic transducer is disposed within a coupling fluid- filled chamber of a transducer housing assembly.
Gammell teaches the ultrasonic transducer (Fig.1, 22) is disposed within a
coupling fluid-filled chamber (Fig.1, 20) of a transducer housing assembly (Fig.1, 10).
It would have been obvious to one of ordinary skill in the art before the effective
filling date of the claimed invention to put Jack’s ultrasonic transducer inside a fluid
chamber because it would improve ultrasonic coupling between Jack’s ultrasonic
transducer and a subject under test.
Regarding claim 9, Jack teaches a system for non-destructive testing of curved test objects, comprising: an ultrasonic transducer (Fig.1, 106) in communication with a processor (Fig.1, 100) and a display means (Fig.1, 104); wherein the ultrasonic transducer is not disposed within an immersion tank (As shown in Fig.1); wherein the ultrasonic transducer is operable to emit ultrasonic waves into and receive ultrasonic waves from a test object to produce scan data (Paragraph 50); wherein the surface of the test object is not substantially planar (Paragraphs 20 and 119); and wherein, based on the scan data, the processor is operable to determine a thickness of the test object at a plurality of locations on the test object (Paragraphs 16 and 55); and wherein the processor is operable to automatically determine the thickness at the plurality of locations on the test object without use of a calibration block (Paragraph 16).
Jack is silent about wherein the ultrasonic transducer is disposed within a coupling fluid-filled chamber of a transducer housing assembly.
Gammell teaches the ultrasonic transducer (Fig.1, 22) is disposed within a
coupling fluid-filled chamber (Fig.1, 20) of a transducer housing assembly (Fig.1, 10).
It would have been obvious to one of ordinary skill in the art before the effective
filling date of the claimed invention to put Jack’s ultrasonic transducer inside a fluid
chamber because it would improve ultrasonic coupling between Jack’s ultrasonic
transducer and a subject under test.
Regarding claim 11, Jack teaches wherein the ultrasonic transducer operates at a frequency between about 5 MHz and about 15 MHz (Paragraph 74).
Regarding claim 12, Jack teaches wherein the processor is further operable to determine a number of plies present at a plurality of locations on the test object (Paragraph 16).
Regarding claim 13, Jack teaches wherein the processor is further operable to determine the thickness of one or more individual layers within the test object (Paragraph 55).
Regarding claim 14, Jack teaches wherein the test object has a first curvature along a first direction and a second curvature along a second direction (Paragraphs 20 and 119)
Regarding claim 15, Jack teaches wherein the processor is further operable to determine a ply orientation, a weave type, and/or a material of one or more individual layers of the test object (Abstract).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jack et al. (U.S. Publication No. 20150377839) in view of Troy (U.S. Publication No. 20210078177).
Regarding claim 8, Jack teaches all the features of claim 1 as outlined above, Jack is silent about wherein the ultrasonic transducer is coupled to an offset probe, wherein the offset probe is operable to determine a relative position and/or angle of the ultrasonic transducer relative to a surface of the test object to produce offset data, and wherein an angle and/or a position of the ultrasonic transducer relative to the test object is automatically adjusted based on the offset data.
Troy teaches wherein the ultrasonic transducer is coupled to an offset probe, wherein the offset probe is operable to determine a relative position and/or angle of the ultrasonic transducer relative to a surface of the test object to produce offset data, and wherein an angle and/or a position of the ultrasonic transducer relative to the test object is automatically adjusted based on the offset data (Paragraphs 59-61 and paragraphs 84-85).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to adjust angle of Jack’s ultrasonic transducer to make it perpendicular to test surface because it would increase accuracy of ultrasonic transducer.

Claims 17-18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jack et al. (U.S. Publication No. 20150377839) in view of Troy (U.S. Publication No. 20210078177) and Isobe et al. (U.S. Publication No. 20100251822).
Regarding claim 17, Jack teaches a system for non-destructive testing of curved test objects, comprising: an ultrasonic transducer (Fig.1, 106) in communication with a processor (Fig.1, 100) and a display means (Fig.1, 104); wherein the ultrasonic transducer is not disposed within an immersion tank (As shown in Fig.1); wherein the ultrasonic transducer is operable to emit ultrasonic waves into and receive ultrasonic waves from a test object to produce scan data (Paragraph 50); wherein the surface of the test object is not substantially planar (Paragraphs 20 and 119); and wherein, based on the scan data, the processor is operable to determine a thickness of the test object at a plurality of locations on the test object (Paragraphs 16 and 55); and wherein the processor is operable to automatically determine the thickness at the plurality of locations on the test object without use of a calibration block (Paragraph 16).
Jack is silent about wherein the ultrasonic transducer is coupled to an ultrasonic offset probe, wherein the ultrasonic offset probe is operable to determine a relative position and/or angle of the ultrasonic transducer relative to a surface of the test object to produce offset data, and wherein an angle and/or a position of the ultrasonic transducer relative to the test object is automatically adjusted based on the offset data.
Troy teaches wherein the ultrasonic transducer is coupled to an offset probe, wherein the offset probe is operable to determine a relative position and/or angle of the ultrasonic transducer relative to a surface of the test object to produce offset data, and wherein an angle and/or a position of the ultrasonic transducer relative to the test object is automatically adjusted based on the offset data (Paragraphs 59-61 and paragraphs 84-85).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to adjust angle of Jack’s ultrasonic transducer to make it perpendicular to test surface because it would increase accuracy of ultrasonic transducer.
The combination of Jack and Troy is silent about the offset probe is an ultrasonic offset probe.
Isobe teaches the offset probe is an ultrasonic offset probe (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use ultrasonic distance measuring sensor in Jack’s ultrasonic inspection system because ultrasonic distance measuring sensors are not susceptible to light interference.
Regarding claim 18, Jack teaches wherein the ultrasonic transducer operates at a frequency between about 5 MHz and about 15 MHz (Paragraph 74).
Regarding claim 20, Jack teaches wherein the test object has a first curvature along a first direction and a second curvature along a second direction (Paragraphs 20 and 119).
Regarding claim 22, Jack teaches wherein the processor generates at least one three- dimensional (3-D) graphical representation of one of a multiplicity of layers of the test object (Paragraphs 11 and 47-48).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jack et al. (U.S. Publication No. 20150377839) in view of Gammell (U.S. Patent No. 5088327) and Troy (U.S. Publication No. 20210078177) and Isobe et al. (U.S. Publication No. 20100251822).
Regarding claim 16, the combination of Jack and Gammell teaches all the features of claim 9 as outlined above, the combination of Jack and Gammell is silent about wherein the ultrasonic transducer is coupled to an offset probe, wherein the offset probe is operable to determine a relative position and/or angle of the ultrasonic transducer relative to a surface of the test object to produce offset data, and wherein an angle and/or a position of the ultrasonic transducer relative to the test object is automatically adjusted based on the offset data.
Troy teaches wherein the ultrasonic transducer is coupled to an offset probe, wherein the offset probe is operable to determine a relative position and/or angle of the ultrasonic transducer relative to a surface of the test object to produce offset data, and wherein an angle and/or a position of the ultrasonic transducer relative to the test object is automatically adjusted based on the offset data (Paragraphs 59-61 and paragraphs 84-85).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to adjust angle of Jack’s ultrasonic transducer to make it perpendicular to test surface because it would increase accuracy of ultrasonic transducer.
Regarding claim 19, the combination of Jack, Troy and Isobe teaches all the features of claim 9 as outlined above, the combination of Jack, Troy and Isobe is silent about wherein the ultrasonic transducer is disposed within a coupling fluid- filled chamber of a transducer housing assembly.
Gammell teaches the ultrasonic transducer (Fig.1, 22) is disposed within a
coupling fluid-filled chamber (Fig.1, 20) of a transducer housing assembly (Fig.1, 10).
It would have been obvious to one of ordinary skill in the art before the effective
filling date of the claimed invention to put Jack’s ultrasonic transducer inside a fluid
chamber because it would improve ultrasonic coupling between Jack’s ultrasonic
transducer and a subject under test.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jack et al. (U.S. Publication No. 20150377839) in view of Sfeir (U.S. Publication No. 20060225508).
Regarding claim 21, Jack teaches all the features of claim 1 as outlined above, Jack is silent about wherein the thickness of the test object along each point is indicated by color coding of the surface of the test object of at that point.
Sfeir teaches wherein the thickness of the test object along each point is indicated by color coding of the surface of the test object of at that point (Paragraph 29).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to represent Jack’s wall thickness by color code because it would be easier for a user to identify different thickness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 5712722457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2855